Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Application has four independent claims 11, 18, 23, and 27 drawn to same subject matter.  
Claim 11 is drawn to a motor vehicle battery wear monitoring system. 
Claim 18 is drawn to a method of monitoring battery wear for a motor vehicle that is equipped with an internal combustion engine,
Claim 23 is drawn to a cloud computing system configured to: receive quantities indicative of a battery voltage from an acquisition device installed on board a motor vehicle that is equipped with an internal combustion engine.
Claim 27 is drawn an electronic control unit to be installed on board a motor vehicle that is equipped with an internal combustion engine.
	All claims have allowable subject matter of computing a respective voltage rise value indicative of a difference between the respective first and second voltage values; and detecting an approaching battery failure if the respective voltage rise value meets a predefined condition with respect to a predefined voltage rise threshold.  
	The closest prior art is US Patent 7,218,118 B1, disclosing  detecting an approaching battery failure if the respective voltage value meets a predefined condition with respect to a predefined voltage threshold,  the subject-matter of claims differs from instant application in that a voltage rise value, indicative of a difference between the respective first and second voltage values, is computed and used for determining an approaching failure of the battery.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/Examiner, Art Unit 3747    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747